 FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)51Amalgamated IndustrialUnion, Local 76B and itsDivisions,Local 92-Local 76 (Local 76B Divi-sion)of the UnitedFurnitureWorkers of Amer-ica,AFL-CIO (OfficeFurniture Service, Inc.)andJuan Dominguez.Case 29-CB-6514July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn November 20, 1987, Administrative LawJudge Jesse Kleiman issued the attached decision.The General Counsel filed exceptions and a sup-porting brief. The Respondent filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.As And For A First Affirmative DefenseFailure to state a cause of action on behalf ofJulioDelgado and Rogelio Rodriguez inasmuch asthey have not been named as complaining parties intheComplaint and have not charged the [Union]with comitting any wrongful acts with respect tothe Union's representation of their rights and inter-ests in the subject arbitration,which is that basis ofthe instant complaint.Second Affirmative DefenseLack of JurisdictionThird Affirmative DefenseStatute of LimitationsA hearing was held before me in Brooklyn, NewYork, commencing on 19 May 1987 and ending 10 July1987, comprising 11 trial days All parties were affordedfull opportunity to appear, to introduce evidence, to ex-amine andcross-examine witnesses, to argue orally onthe record, and to file briefs. Both the General Counseland the Respondent filed briefs.In itsbrief the Respond-entmoves for dismissal of the complaintin itsentiretyfor failure of proof. For the reasons appearing herein-after, I grant the Respondent's motion to dismiss thecomplaint.On the entire record and the briefs of the parties andon my observation of the witnesses, I make the followingFINDINGS OF FACTIThe amount of the Respondent's gross revenues discussed in seciI1,B,2,b, of the judge's decision should be $4 million not $4000Martha Rodriguez, Esq.,for the General Counsel.Harold Chetrick, Esq.,of New York, New York, for theRespondent.DECISIONSTATEMENT OF THE CASEJESSEKLEIMAN, Administrative Law Judge. On acharge filed on 19 November 1986 by Juan Dominguez(Dominguez or the Charging Party), the General Coun-selof the National Labor Relations Board by the Re-gionalDirector for Region 29, issued a complaint andnotice of hearing on 30 January 1987, against Amalga-mated Industrial Union, Local 76B and its Divisions,Local 92-Local 76 (Local 76B Division) of the UnitedFurnitureWorkers of America, AFL-CIO (the Respond-ent or the Union), alleging that the Respondent had en-gaged in certainunfair labor practices in violation ofSection 8(b)(1)(A) of the National Labor Relations Act(the Act). On 19 May 1987 the Respondent duly filed ananswer denying the material allegations in the complaint.The Respondent's answer also contained the followingaffirmative defenses:1.THE BUSINESS OF THE EMPLOYEROfficeFurniture Service, Inc. (the Employer) is aNew Jersey corporation with its principal office andplace of business located at 47-44 31st Street, LongIsland City, in the borough and county of Queens, cityand State of New York, I where it is, and has been at alltimes material,engaged inthe business of manufacturing,refinishing, polishing, repairing, and servicing office fur-niturefor wholesale and retailsale and rental, to firms inNew York, New Jersey, and Connecticut In the courseand conduct of the Employer's business operating duringthe preceeding 12 months, these operations being repre-sentativeof its operationsat all times material,the Em-ployer derived gross revenues in excess of $4 million,partofwhich comprised revenues of approximately$460,000 in retail sales, and purchased and received at itsabove facility goods and materials valued in excess of$50,000 directly from firms located outside the State ofNew York The complaint alleges, and although the Re-spondent denies thisallegation,I find that the Employerisnow, and hasbeen at all timesmaterial, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.'The Employer occupies the 10th floor of a commercial building lo-cated at this address and its various departments such as the carpentryshop, the welding shop, the sheet metal shop, the upholstery shop, andthe refinishingshop are all situated on this floor290 NLRB No. 10 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD11.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifind that Amalgamated Industrial Union Local 76B anditsDivisions,Local 92-Local 76 (Local 76B Division)of the United Furniture Workers of America,AFL-CIOis now,and has been at all times material herein,a labororganizationwithin the meaning of Section 2(5) of theAct. The complaint also alleges,the Respondent admits,and I find that at all times material, by virtue of Section9(a) of the Act, the Respondent has been and is now theexclusive bargaining representativefor thepurposes ofcollective bargaining with respect to rates of pay, wages,hours of employment,and other terms and conditions ofemployment,of all employees of the Employer in a unitappropriate for the purposes of collective bargainingcomposed of, "All employees engaged in any and allwork that may be necessary in the manufacture and as-sembly of furniture in all of its branches and all otherproduction work in its plant,excluding clerical help, de-signers, artists executives and supervisory employees."zAdditionally,the complaint alleges, the Respondentadmits, and I find that at all times material the Respond-ent and the Employer have maintained and enforced acollective-bargaining agreement covering wages,hours,and other terms and conditions of employment of theEmployer's employees in the unit described above andcontaining therein a grievance and arbitration procedure.Moreover,the complaint alleges, the Respondent admits,and I find that Luis Torres is,and has been at all timesmaterial,a business representative of the Respondent,acting on its behalf,and an agent thereof.3III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that about 10 September 1986,the Respondent by certain acts and conduct representeddischarged employees Juan Dominguez,JulioDelgado,and Rogelio Rodriguez in a "grossly negligent manner attheir arbitration"for reasons that were unfair,arbitrary,invidious and a breach of the fiduciary duty owed theemployees it represents,and by such acts and conductthe Respondent has restrained and coerced these employ-ees in the exercise of the rights guaranteed in Section 7of the Act,and has thereby engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(b)(1)(A) and Section 2(6) and(7) of the Act. The Re-spondent denies these allegations.A. TheEvidence1.BackgroundThe Employer maintains a furniture refinishing depart-ment as part of its business operations.About March orApril 1986,the Employer was approached by one of itsmajor customers,Citibank,regarding an office furniturerefinishing job.Michael Marshak,the Employer's presi-dent,testified that acceptance of this job would require2 The Employer employs between 60-70 employeesin its business op-erations.a Theparties also stipulated that Jorge Zapata,foreman ofthe Employ-er's refinishing department, is a supervisor within the meaning of Sec2(11) of the Act.overtime work by the refinishing department employeesin order to meet projected delivery dates and, therefore,although his inclination was to decline the job, he firstmet with these employees to ascertain whether theywere willing to take on this work and the overtime re-quired.4The refinishing employees unanimously agreedthat the Employer should accept the Citibank job be-cause it meant"steady work and a lot of overtime," andthe Employer did so.Employed in the refinishing depart-ment at the time were Jorge Zapata, the departmentforeman,Juan Dominguez,JulioDelgado, Rogelio Ro-driguez, Luis Osorio, Thomas Lofton,and possibly anemployee named Castillo or Salla.5 Marshak added thatas the delivery dates of the Citibank job approached, itbecame necessary to have the refinishing department em-ployees work overtime on Saturday,10 May 1986.2.The12May 1986 incidentsTestifyingas a witness for the Respondent, Marshakrelated that on Monday, 12 May 1986, Delgado failed toreport for work.Knowing that he had to deliver part ofthe refinished furniture to Citibankby 6 p.m. on Tues-day, 13May 1986,and being concerned that Delgado'sabsence would cause the other refinishing departmentemployees to fall behind on this work, Marshak askedZapata,Dominguez,and Rodriguez to work overtimethatMonday,which theseemployees agreed to do.However,both Dominguez and Rodriguez,testifying aswitnesses for the General Counsel,denied that Marshakhad asked them on 12 May 1986 to work overtime thatday.Dominguez testified that on Monday,Zapata, notMarshak,had asked him if he could work overtime, notfor that daybut on the following day, Tuesday, 13 May1986, because the Employer had a"large job that had tobe done."Rodriguez testified that he had not been ap-proached by anyone that Monday regarding overtimework.The evidence shows that Dominguez and Rodri-guezleftworkon 12 May 1986 at 4:30 p.m.,their normalquitting time, Rodriguez testifying that he had done soon Zapata's instruction.6Moreover,concerning this, an-other of the Respondent'switnesses,Union Shop Stew-ard Elmo DeSilva, testified that on Tuesday, 13 May1986, he was advised by Zapata that on Monday, 12 May1986,Marshak had asked Zapata, Dominguez, and Ro-driguez to work overtime that day, but that Dominguezand Rodriguez had failed to do so although they hadpromisedMarshak that they would.According to De-Silva,Zapata also told him that Marshak was angryabout this and Zapata thought that there would be trou-4 Neither the collective-bargaining agreement between the Employerand the Union nor the Employer's work rules and regulations require em-ployees to work overtime Overtime work is voluntary and is paid on thebasis of"time and a half."°Dominguez,Delgado,and Rodriguez,the employees who are thesubject of the instant case,were all discharged on 16 May 1986. havingcommenced their respective employment with the Employer on 14March 1978,14 July 1980,and in 1973 Dominguez testified that hisduties encompassed"painting, spraying, everything."and it is not unrea-sonable to assume that Delgado and Rodriguez performed the same typeof work.° It should be noted that Zapata did not appear as a witness in this pro-ceeding However, Marshak did testify that Zapata had suffered a strokeinMay 1987 and was still hospitalized at the time of this hearing. FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)ble for Dominguez and Rodriguez because they had notworked overtime the previous day.3.The 13 May 1986 incidentAccording to the testimony of Dominguez, Delgado,and Rodriguez, on Tuesday, 13 May 1986, as they wereabout to leave the Employer's shop to cash their pay-checks and buy lunch for themselves and Zapata, theywere met by Marshak,who using Zapata as an interpret-er, requested that they work overtime that day, whichthey all agreed to do.7 This conversation occurred at 12noon and since it concluded about 12.20 p.m. they re-questedMarshak'spermission to leave the premises atthat time to go to the bank and the restaurant, whichpermissionMarshak gave stating that there was "noproblem " They then left the shop together.Dominguez,Delgado, and Rodriguez drove to thebank in Rodriguez' van to cash their paychecks Trafficwas heavy and the bank was crowded, therefore it wasabout 1 p.m. when, they left the bank and went to a Chi-nese restaurant to buy lunch.On the way they had a flattire,and Rodriguez'spare tire was not inflated.Rodri-guez took the spare to a gasoline station a few blocksaway, inflated the tire, and returned to the car. AfterRodriguez changed the tire, they continued on to therestaurantwhere they purchased lunch and to a liquorstore for a bottle of whiskey for Zapata. On returning tothe shop they met Marshak at the building elevators, andRodriguez apologized for their late return.8 AccordingtoDominguez, Marshak told them that "[I]t was fine..thatwe had left late and that there was no prob-lem." Marshak and the three employees then rode the el-evator to the 10th floor where the Employer's shop is lo-catedOn entering the shop, Dominguez,Delgado, andRodriguez went to the timeclock area to punch in, itnow being 1:40 p.m.9 When they discovered that theirtimecards were not in the usual place,they asked Zapataif he knew where their timecards were and Zapata re-sponded that they were going to have a problem becauseof their late return from lunchDominguez,Delgado,and Rodriguez worked overtime that day until 6 30 p mand when they went to "punch out" they noticed thattheir timecards had previously been"punched in" bysomeone at 2:18 p m.' 0'Tuesday is this Employer's payday and these employees normally usetheir half hour lunchbreak from 12 to 12 30 p m to cash their paychecksat a bank and to purchase their lunches,which they then eat at theirwork stations8While Rodriguez testified that he had also advised Marshak that theywere late in returning because of a flat tire,Dominguez and Delgado tes-tified that Rodriguez had merely apologized to Marshak for their latereturn without giving a reason'Their testimony with regard to the time it took between incidentsfrom the time they left to the time they returned during that lunch periodwas somewhat evasive and guarded,especially that as given by Domin-guez10 Dominguez,Delgado,and Rodriguez testified that employees werenot required to punch out when they left the shop to cash their checkson Tuesdays, payday, but were required to punch in when they returnedHowever,Delgado testified that on occasion he punched out when hewent out for lunch and punched in on his return Moreover,while Mar-shak and DeSilva maintained that the Employer required all employeesto punch in and out whenever they left the shop for the lunch or to cash53The witnesses for the Respondent gave a somewhatdifferent version of what occurred that Tuesday, 13 May1986.Marshak testified that after learning that morningthatDominguez and Rodriguez had not worked over-time the previous day, he met with Zapata,Dominguez,Delgado, and Rodriguez in the refinishing departmentand again explained that a partial delivery of refinishedfurniturewas due Citibank that evening at 6 p in. andthat at some cost,delivery trucks were waiting at bothends to pick up and deliver the furniture. Marshak toldthem that he was very upset about their failure to workthe extra hours the previous day as they had agreed todo and both Dominguez and Rodriguez apologized fornot having done so, with Dominguez offering as anexcuse that he had an emergency that Monday that pre-vented him from doing overtime work tt After the em-ployees promised to work overtime that Tuesday and forthe rest of the week,Marshak admitted that he was satis-fiedMarshak stated that he had specifically held thismeeting at 11:45 a.m in order not to interrupt the men attheirwork,and not at a later time because DominguezandDelgado "characteristically" left the shop for anearly lunch on occasion. Both Marshak and DeSilva tes-tified that this meeting ended about 12 noon 12their paychecks, DeSilva testified that on occasion he had failed to punchout on leaving the shop,but he did punch in on returning DeSilva's testi-mony also shows that as a welder employee heperformedwork for theEmployer outside the shop and he would leave the building for periodsof time aside from his lunchbreak or to cash his paycheck' 1 Significantly,Dominguez acknowledged on cross-examination that,"It's possible,"that he had told Marshak during their conversation onTuesday, 13 May 1986, that he had failed to work overtime on Monday,12May 1986, because an emergency had prevented him from doing soWhen they asked what the emergency was about, Dominguez could notremember Furthermore, when the administrative law judge asked Do-minguez why he would give Marshak a reason for not having workedovertimeon Monday, when he had previously in his testimony deniedhaving been requested to do so, Dominguez seemed evasive and did notdirectly answer this question Thereafter, on redirect examination by theGeneral Counsel,Dominguez again admitted that it was possible that hetoldMarshak that an emergency had prevented him from working over-time on Monday, and now remembered that the emergency involved"troublewith my feet " When Dominguez was once again questionedwhy he would tell Marshak about his inability to work overtime onMonday when not asked to do so, his answers were, as before,evasiveand unresponsive Finally, on further redirect examination by the GeneralCounsel,Dominguez testified, "At no time did I tell him that I didn'twork overtime because I had an emergency " In connection therewith, Ihave considered the possibility that Dominguez misunderstood the ques-tions posed by myself, Chetrick, and Rodriguez because of translation dif-ficulties and/or the questions themselves, but the record does not supportthisMoreover, the time factor in Marshak's story is more plausible thanthat given by the three employees in that it would reasonablynottake 20minutes for Marshak to ask and receive the employees'agreement towork overtime that day, while it might take 15 minutes for an apology,an explanation, and then being asked and agree to work overtime, thisneeding translation between the parties12DeSilva testified that on Tuesday, 13 May 1986, at about 1 145 a m ,he observed Marshak talking to Zapata, Dominguez,Delgado,and Ro-driguez in the refinishing department He walked over noticing that Mar-shak was angry and speaking in a loud voice,with Zapata translating hisremarks into Spanish for the employees Marshak told them that they hadpromised to work overtime the previous day, Monday, and had failed todo so According to DeSilva, Dominguez and Rodriguez apologized toMarshak for this, Delgado having been absent from work that MondayThe employees agreed to work overtime that Tuesday and Marshakseemed to have accepted their apology and their promises to work theContinued 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarshak continued that sometime thereafter he left theshop and on his return to the building met Dominguez,Delgado, and Rodriguez at the elevators,each of themcarrying a "shopping bag." The time was approximately2:15p.m.Rodriguez explained to Marshak that theywere late returning from lunch because they had had aflat tire on the way.Theyall then entered the elevatorand went up to the 10th floor.On the shop floor theymet Zapata and DeSilva,both of whom were"very agi-tated"and when he observed timecards in Zapata's handhe instructed Zapata to "punch in" the timecards forthese employees,which Zapata did. The time was then2:18 p.m.'3Marshak also told DeSilva to find out whatactually had happened and then left the area.Marshakstated that because of their failure to work overtime onMonday,12May 1986, their late return from lunch onTuesday,13May 1986 (approximately 2-1/2 hours late),and their failure to call in when they had the flat tire toadvise the Employer that they would be late in returningfrom lunch,he decided either on that day, Tuesday, orthe next day,Wednesday,14May 1986, that he wasgoing to fire these employees.24Marshak added that hetoldDeSilva of his plans to discharge Dominguez, Del-gado, and Rodriguez and advised DeSilva to appriseTorres of his decision.DeSilva testified that after he returned from lunch thatTuesday at 12:25 p.m., Zapata came to the welding areawhere he worked at "a little after 2:00" that afternoonand asked him if he knew where Dominguez,Delgado,and Rodriguez were. Zapata had three timecards in hishand that he identified as belonging to these employees,and when DeSilva could not tell Zapata their where-abouts, Zapata walked away towards the timeclock area.Soon thereafter Marshak,Dominguez,Delgado, and Ro-driguez stepped out of the elevator and Marshak toldDeSilva that he was angry at these employees becausethey had returned from their lunchbreak so late, and herequested that DeSilva and Zapata find out the reasonfor their late return.15 Zapata now "punched in" thetimecards of Dominguez,Delgado, and Rodriguez, thetime being after 2:15 p.m.DeSilva continued that he and Zapata questioned thethree employees regarding their late return and Rodri-guez explained that they had a flat tire along the waywhich caused their lateness. Zapata told the employeesthat he did not believe their story and when DeSilvachecked Rodriguez'hands for grease or dirt smudges,since Rodriguez indicated that he had changed the tire,Rodriguez'handswere clean.Despite the professedextra hours needed to complete the job DeSilva added that when he leftthe shop at noon for lunch he met Dominguez,Delgado,and Rodriguezand they all went down in the elevator together and left the building,then parting company"The timecards in evidence of Dominguez. Delgado,and Rodriguez,show a punch in time for that day of 2.18 p m14Marshak testifiedWe didn'tget through with the job.Ihad drivers who were there onthe job till 10 o'clock at night The sum and substance was the jobcost us a couple thousand bucks extra.Citibank was not happy withthe situation.'S Rodriguez testified that when he tried to explain to Marshak whythey had been late in returning from their lunchbreak,he spoke to Mar-shak in English and he did notknow if Marshak understood what he wassayingRodriguez speaks some English but his main language is Spanishskepticism by DeSilva and Zapata,Dominguez,Delgado,and Rodriguez stuck to their story of the flat tire. De-Silva related that he repeated their account of what hadoccurred to Marshak who angrily stated,"[I]t's bullshit,that didn'thappen."Marshak also said that they wereconstantly doing this,were conspiring against the Em-ployer,and that he had had just about enough, "They'reout. I'm firing them."DeSilva added that he asked Mar-shak to reconsider his decision to fire them but that Mar-shak was adamant about this.DeSilva testified that he called Torres at the unionoffice the next day,Wednesday,14 May 1986,to reportthis incident but Torres was not there.On Thursday, 15May 1986,Torres returned his call and,afterDeSilvahad explained what happened on the previous Tuesday,Torres arranged to meet with DeSilva at the shop onFriday morning, 16 May 1986.16The evidence showsthatDominguez,Delgado,and Rodriguez worked over-time on Wednesday of that week,'zand worked theirregular hours 8 a.m. to 4:30 p.m. on Thursday, sinceZapata had informed them that there was no overtimework that day.4.What occurred on 16 May 1986Testifying as a witness for the Respondent,Torres re-lated that he appeared at the Employer's shop at 10:30a.m. on Friday,16May 1986, and asked DeSilva for acomplete account of what had occurred.DeSilva ex-plained that Dominguez, Delgado, and Rodriguez hadgone out to lunch on Tuesday, 13 May 1986, at 12 noonand had not returned to the shop until"2:18," and thatMarshak was"really mad" and very upset about this andwanted to discharge them. DeSilva also told Torres thatMarshak had not fired them on the spot because hewanted to complete the Citibank job before he did so.Torres and DeSilva then went to Marshak's office to dis-cuss the matter.Marshak reminded Torres that he hadpreviously complained to the Union about the latenessesand absences of these three employees and that theUnion had done nothing about it. Marshak emphasizedthat he was through accepting such conduct on the partof these employees and was going to discharge them.Marshak also told Torres that he had asked these em-ployees to work overtime on 12 May 1986 but, afteragreeing to do so, they left the shop at their regular quit-ting time,4:30 p.m.18 Torres requested that Marshak sus-pend these employees for 3 days instead of firing them,butMarshak refused. Torres then advised Marshak thatthe Union was prepared to take the matter of these dis-charges to arbitration.'9According to Torres, he andDeSilva left Marshak's office and spoke to Dominguez,Delgado, and Rodriguez who repeated their account of16 Torres testified similarly about this conversation." Dominguez testified that he was late for work on Wednesday, 14May 1986,and had unsuccessfully attempted to notify the Employer thathe would be in late that morning's This particular testimony was elicited only after Torres'recollectionhad been refreshed by leading questions by the Respondent's counsel19Marshak testified similarly about the conversation but added that hehad given Torres the Union's copy of the discharge letter during thismeeting FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)what occurred on 13 May 1986.20 Torres advised themthat the Union was going to contest their discharge at anarbitration hearing and the employees then returned towork.DeSilva's account of their conversation with Marshakwas similar but more detailed. He testified that Marshakwas angry, spoke in a loud voice, banged on the table,and at times became livid with rage. When Torres toldMarshak that the Union would oppose the discharges,Marshak responded that he did not care and was pre-pared "to fight" any union action in this regard. More-over,when Torres and DeSilva advised the three em-ployees that the Employer was going to fire them, theyprotested the discharge as unfair because their latenesswas due to the flat tire.Dominguez, Delgado, and Rodriguez all testified thaton Friday, 16 May 1986, at the completion of theirworkday, 4:30 p in., DeSilva gave them letters of termi-nation from the Employer, and both he and Zapata ad-vised the three employees to take the letters to Torres attheUnion.21They denied that Torres had spoken tothem earlier that day.5.What happened thereafterOn Monday, 19 May 1986, Dominguez, Delagado, andRodriguez went to the Union's office to speak to Torresabout their being firedThey testified that they toldTorres the details of what had occurred leading up totheirdischarge.Dominguez and Rodriguez deniedhaving been asked to work overtime on Monday, 12May 1986, as stated in the letter of discharge, Delgadoadvised that he was absent from work that Monday, andall three employees maintained that their discharges wereunfair because a flat tire had been the cause of their latereturn from lunch on Tuesday, 13 May 1986. They statedthat after Torres had listened to their accounts of whathad happened, he told them that there was nothing toworry about because the Union had faced similar prob-lems before, and after taking "the case to Court ... hadwon and the Employer had had to rehire the employee."20 Torres first testifiedthat in theiraccount of what happened the em-ployees had said that they returned from lunch at 2 p in Subsequently hetestified that, "They didn't tell me what time "21Marshak testified that he had prepared the discharge letters onThursday, 15 May 1986 The letter of discharge is dated 15 May 1986, isaddressed to the Union, involves "Juan Dominguez, Julio Delgado andRoger Rodriguez," and readsOn May 12th, these three were asked to work overtime on a joband allagreed Yet at 4 30 each punched out On May 13th, Tuesdayat 1145, 1 had a meeting with these three and expressed my concernthat because they didn't work, a very important job would be put injeopardy They all expressed concern and reassured metheywouldwork overtime until the job was completeThe same afternoon these three left the building for lunch with outpunching outand did notreturn towork until 2 18 (one hour and 18minuteslatewithout a call) Each man had a shopping bag in hishand as if he had been shoppingOn May 14th, the next day, both Mr Delgado and Mr Domin-guez were late to work All three have a history oflateness andwarningsAs a result of their indifferent attitude to their jobs, tomyself and the company, we haveno alternativebut to release thesepeople from our employ Our inability to make any impression, cou-pledwith their constant lateness, and theft of time leave me nochoice In addition to the violation in the contract, the example theyset for the other employees in the company is very poor55Torres said that the Union's attorney would handle thematter andthey would have to be patient because the ar-bitration processwould take "more or less one, twomonths . . . two, four months, I don't know how many."The three employees related that Torres had also toldthem that they had a "75 to 80 percent chance of win-ning," and then instructed them to apply for unemploy-ment insurancebenefits in the meantime. Dominquez,Delgado, and Rodriguez gave Torres their home ad-dresses and telephone numbers and told him that if hecould not contact them by telephone then to write themletters .2 2Torres testified that the three employees appeared attheUnion's offices that day about 4:30 p.m. Theyshowed Torres the dismissal letters and Torres told themthat the Union had not as yet received its copy of theletter.After they gave Torres an account of what hadhappened, Torres advised them that the Union wouldtake their case to arbitration, which could take anywherefrom a matter of days to months. At first Torres deniedthat he had made any comment to them regarding theirchances of winning the arbitration case. However, whenhe was confronted with astatementhe had made in anaffidavit given to a Board agent during the investigativestage of this proceeding that, "I recall telling them thatwe have a good chance to win the case," he then ac-knowledged that, "It's possible I said it yes."Harold Chetrick, the Union's attorney for the past 20years, and called as a witness for the Respondent, testi-fied that a few days after 16 May 1986 he received atelephone call from Torres regarding the discharges bythe Employer of Dominguez, Delgado, and Rodriguez.Torres gave Chetrick a detailed account of the eventsleading up to the discharge of these employees and Che-trick asked Torres to meet with him to review the col-lective-bargaining agreement and then decide how toproceed. Chetrick recounted that he then called DeSilvawho related a similar version of what had happened asgiven previously by Torres. A few days later Torres andChetrick met at Chetrick's office and reviewed the col-lective-bargaining agreement, which provides for the ar-bitration of disputes of grievances that cannot be satisfac-torily adjusted otherwise. Torres had previously men-tioned to Chetrick that these employees had lateness andabsentee problems, and when Torres raised thisissue inthe context of the arbitration, Chetrick opinioned that,because the Employer "never brought them to arbitra-tion" on these prior matters, "all of those disputes in-volving lateness have been satisfactorily adjusted" withinthe meaning of the grievance provisions of the bargain-ing contract. Chetrick told Torres that "[A]s I see it theonly issue involved here is whether or not they shouldbe discharged because they came back late from lunchon that day of May 13th, understanding what happenedon May 12th . . . [I]s the drastic remedy of dischargewarranted . . . . As far as I was concerned this was thebasis of the discharge and I felt that that was unfair, onthe basis of [what had occurred]."22 Delgado gave Torres the telephone number of his sister and that ofa friend because he had no telephone where he lived 56DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDChetrick testified that because the basis of their dis-charge was their late return from lunch on 13 May 1986,he "had no intention of permitting anything to come ininvolving latenesses,because that is not.the issue at thisparticular arbitration."Chetrickstated that his legalopinion was that the Employer had fired the three em-ployees "because of what happened on May 12th andMay 13th,"and that the Employer'smention in the let-ters of discharge about their"indifferent attitude to thejob, and. . .their constant latenesses"was merely "win-dowdressing"to "bolster up the main theme by justshowing their general conduct otherwise."Chetrick re-lated that because Marshak seemed to accept the apolo-giesofDominguez and Rodriguez for not havingworked overtime on 12 May 1985 and "was satisfied" bytheir offers to work overtime the rest of the week, andbecause their late return from lunch on 13 May 1986 wasoccasioned by a flat tire suffered on their way to pur-chase their lunch,the discipline of discharge was unfair.Chetrick added that this was "My legal opinion, my de-cision,and that was my approach to the case."23Chetrick commenced the arbitration proceeding byletter dated 2 June 1986 sent to the New York State Me-diation Board as provided for under terms of the collec-tive-bargaining agreement between the Employer and theUnion.By letter dated 18 July 1986 the Mediation Boardnotified the Union that it had selected Thomas Knowltonas the arbitrator in the matter, and that Knowlton wouldcontact the parties involved to set a hearing date.Chetrick testified that because the arbitration involved"a verysimple issue" he saw no reason to interview thegrievants beforehand and therefore did not do so. Che-trickstated:Should they be fired becausetheywent out attwelve and came back at two or 2:18, that was theissue,and I felt that no arbitrator should fire aperson based on that afternoon,and I felt that thelatenesses were not a subject of this arbitration andIwas not going to allow them in becausethey hadallbeen adjusted beforehand.Theywere not thesubject of this, and obviously I didn'twant to getthat in because that would be more fuel. The arbi-trator would say hey, look at the records that theseguys had. I knew what Marshak was going to try todo, and now look what he did.Thiswas the strawthat broke the camels back.Thiswas deception, thiswas betrayal,thiswas backstabbing,and I knew aphrase that Marshak always used in every arbitra-tion,conspiracy. Conspiracy to do him harm. So Idid not think it was necessary,really, therewasnothing thatthey couldadd that would be of helptome,and the fact that there were other peoplethat had been late and they were still working, sowhat.Those other people, even with their latenesseshad not committed this, according to Marshak, das-tardly deed of betrayal and what happened on Mayas Torres' account ofthis meetingwas very briefand rudimentary con-cerning detailbut did confirmthat such a meeting tookplace and thetopic of conversation12th and May 13th,and I didn'twant to get that in.I felt the less in the better.Dominguez,Delgado, and Rodriguez spoke to Torresagain on 25 May 1986 at the union offices, inquiring con-cerning when the arbitration hearing would take place.Rodriguez testified that Torres asked them to be patientand told them that"itcould take a long time."Domin-guez testified thatTorreshad said it would take "ap-proximately a month or two to go to trial." These em-ployees again gave Torres their current home addressesand telephone numbers.During the month of June 1986,Dominguez spoke to Torres on the telephone"about 5times"and Torres'response was always that this mattertook time and to be patient.Delgado related that he hadcalledTorres four times during that month but Torreswas unavailable to speak to him each time,and Torresnever returned his calls. Rodriguez unsuccessfully at-tempted to contact Torres twice in June 1986. Torresstated that he spoke to Dominguez over the telephonetwo or three times prior to the arbitration hearing andthat it was his procedure to return all calls made to himwhile he was away from his desk, as soon as possible.According to their testimony,Dominguez and Rodri-guezmet with Torresinmid-July 1986 toinquire aboutthe status of their case. Torres told them that"this tooktime and to wait."Torres again told them that they hada 75-percent chance of winning the arbitration and thatthe Union had a good lawyer.Torres denied telling themanything about their chances of winning the case. Rodri-guez recounted that he also went alone to the union of-fices in July to speak to Torres and that Torres reiteratedthat the employees should be patient,and that theUnion's attorney was working on the case.Torres alsoadvised Rodriguez that Marshak"needed Julio Delgadoand myself to go back to work" and Rodriguez said thathe would be happy to do so.Torres told him he wouldcallhim if he had further news about this.Delgadostated that he telephonedTorreson four occasions inJuly 1986,but was unable to speak to him.Moreover,Dominguez testified that he attempted tocontact Torres by telephone at least five times in August1986 but was unsuccessful in doing so. Delgado testifiedthat he also had tried to speak to Torres on the phone inAugust 1986 but was unable to reach him. Finally Do-minguez and Delgado went to the Union'soffices inAugust 1986 and in a conversation with Torres were toldthat the arbitration hearing might take place "in the nextfew days."Delgado testified that Torres told them thatthey had tobe patient,thistakes time but notto worrybecause they were going to win the case,that they had a"75-80 percent chance of winning."Rodriguez testifiedthat he was out of the country for the month of August1986 returning to the United States on 31 August 1986.The Unionsent letters to Dominguez,Delgado, andRodriguez dated 3 September 1986 notifying them thatthe arbitration hearing was scheduled for Wednesday, 10September 1986 at 400 Broome Street,New York City,New York,on the fourth floor.Dominguez acknowl-edged that he received this letter on 8 September 1986,Delgado's letter was returned to the Unionby the U.S.Post Office as undeliverable because Delgado was "Not FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)Known" , at the address the letter was sent to,24 andRodriguez testified that he did not receive the letter untilafter the arbitration took place.25 Dominguez testifiedthat on receipt of the letter he called Rodriguez "so thathe could call Julio Delgado " Rodriguez told him that hehad not received a copy of the letter. Dominguez statedthat,on 9 September 1986, he telephoned Torres andasked him to explain the contents of the letter because hecould not read English. After Torres advised him of thedate and place of the arbitration hearing, Dominguezasked Torres to contact Delgado and Rodriguez becausethey had not received copies of this letter. Torres repliedthat he would do so. Torres' account of this telephoneconversation was that Dominguez told him that he hadreceived the letter indicating the hearing's time, date,and place and then Torres advised him that the Unionhad sentsimilar lettersto Delgado and Rodriguez. More-over, Chetrick testified that prior to the date of the arbi-trationhearing,he had called Torres and inquiredwhether the three employees had been notified regardingthe hearing date and Torres had answered that theywere.6.The arbitration hearingChetrick testified that on 10 September 1986 he ar-rived at the New York State Board of Mediation officesat 400 Broome Street, New York City, New York, at9:35 a.m. and found Torres, DeSilva, and Dominguez al-ready there. They waited in the reception area a whilefor the arrival of Delgado and Rodriguez. ThereafterMarshak and the Employer's attorney arrived, "a fellownamedMr. Krupnick." Chetrick related that he nowtook Torres, DeSilva, and Dominguez into an anteroomlibrary where he questioned Dominguez about the eventsof the week of 12 May 1986, leading up to his discharge,using Torres as interpreter. According to Chetrick, Do-minguez acknowledged that he had been asked to workovertime on Monday, 12 May 1986, which he agreed todo, but an emergency with his feet prevented him fromdoing so. Dominguez also told him that Delgado hadbeen absent from work that Monday Dominguez relatedtoChetrick that he and Rodriguez had apologized toMarshak the next day for not working overtime onMonday and after they told Marshak that they wouldpositively work overtime for the remainder of that week,Marshak appeared to be satisfied and said that "every-thingwas fine." Dominguez recounted what had hap-pened when the three employees went out to lunch, hada flat tire,and returned from their lunchbreak "at two, alittle after "Domingueztold Chetrick that while he didhave a lateness problem, the Employer had never takenhim to aribitration for lateness. Additionally,Domingueztold Chetrick that there was no requirement by the Em-ployer that employees "punch out" when they left the24While the letter to Delgado was properly addressed, the Union hadfailed to include his apartment number Torres testified that after Delga-do's letter was returned to the Union as undelivered, he made several at-tempts to reach Delgado at his sister's telephone number, but nobody an-swered the phone25 Rodriguez testified that he had advised the Union that his addresswas 3032 Atlantic Avenue, Brooklyn, New York The Union sent hisletter to Rodriguez' old address, 87-27 114th Street, Jamaica, New York57shop for lunch, about only to "punch in" when they re-turned. Chetrick spent "thirty, thirty-five minutes" ques-tioning Dominguez.Chetrick stated that Dominguez' account of what hadoccurred during the week of 12 May 1986 was consistentwith what Torres and DeSilva related had happened thatweek and, therefore, "As far as I was concerned mystrategy remained intact and I was going to approach thearbitration in exactly the manner that I had determinedahead of time."Chetrick testified that after returning to the hearingroom, they found that neither the arbitrator nor Delgadonor Rodriguez had appeared and Chetrick called the ar-bitrator's office and was told that Knowlton was on hisway to the arbitration hearing. Chetrick also called theUnion's office and was apprised that Rodriguez had mis-takingly gone there instead of directly to the hearing.Rodriguez was instructed to come immediately to the ar-bitration hearing,which he did.26 Knowlton now ar-rived and Chetrick explained that only one of the griev-ants was present and another was definitely on his waythere.When Rodriguez finally arrived, Chetrick request-ed time to confer with him, which Knowlton granted,and he, Rodriguez, Torres, DeSilva, and Dominguezwent to the anteroom library where Chetrick asked Ro-driguez "the same general questions" he had previouslyposed to Dominguez. With Torres acting as interpreter,Rodriguez gave answers to these questions, which weresimilar to those as given by Dominguez previously.Chetrick then asked Rodriguez if he knew where Del-gado was and Rodriguez replied that he did not know.Chetrick maintained that it was now that he learned forthe first time that the Union's letter to Delgado regard-ing the date, time, and place of the arbitration hearinghad been returned to the Union as undelivered, and thattheUnion had been unable thereafter to get in touchwith Delgado. Chetrick testified that he decided to pro-ceed with the arbitration despite Delgado's absence, andwhen Knowlton inquired about this, he advised Knowl-ton that the Union would make every effort to locateDelgado and then. "let [Knowlton] know where hestands "27Chetrick's account of what then occurred at the.arbi-tration hearing was, in substance, that the hearing washeld in an informalmanner.The parties agreed that theissue involved in the matter was whether "the facts justi-fy the discharge of these two people." Marshak read anopening statement over Chetrick's vehement but unsuc-cessful objection, which stated that these employees hadpromised to, then failed to, work overtime on Monday,12May 1986, and then had returned excessively late28 Dominguez testified that he had called Rodriguez that morning, 10September 1986, and told him that the arbitration hearing was scheduledfor that day, also giving him the address at which the hearing was to beheld27 Knowlton testified that he made inquiry about the absence of Dela-gado to both the Union and the Employer, "since it is highlyunusual thata grievant is not present," and was informed by the Union that Delgado"had been properly notified of the date and place of hearing " BecauseDelgado never appeared at the arbitration hearing, Knowlton requestedthat the Union and Chetrick let him know the reason for Delgado's ab-sence 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom lunchon Tuesday, 13 May 1986,this being donenotwithstandingthe fact that the Employerhad an im-portant refinishingjob to complete.Marshak made refer-ence to the latenessrecords ofthese employees and hisforebearance in not taking them to arbitration over this,and in paymentfor hisgoodness, they had betrayed himand conspired among themselves to cause himproblems.Chetrick objectedto the introductionof any evidence re-lating to the latenesses and absencesof these employeesand althoughsuch evidencewas admittedby the arbitra-tor,Chetrick brought out that all such priorlatenesseshad been"always adjustedsatisfactorily"between theEmployer, the Union,and the employees,without resortto arbitrationand without prior layoffor discharge. Mar-shak admitted on cross-examinationthathe had dis-charged these employees becauseof the "scenario ofMay 12th and May 13th" and that the Employer had in-troducedrecords of theirprior latenesses"to show thebackgroundof these people." Chetrick indicated thattherewere some contentiousand unfriendlyexchangesbetween him and the Employer's attorney,Krupnick. Headded thatnone of thewitnessesweresworn and any"testimony"given was not under oath.Chetrickcontinuedthat he decided not tocall eitherDominguez or Rodriguez as witnesses because he did notwant to open a "Pandora's box"of questionsby the Em-ployer'sattorney as to their latenesses,"if I started totalk about latenesses,which I didnot feel,I'd be waivingthe very defense that I thoughtwas critical to the casebased on thecollectivebargaining agreement."Chetrickthereforeclosed his case with a summation that theseemployeeshad been firedbecause theyfailed to workovertime on12May and returned from lunch late on 13May and maintainedthat the arbitrator had to decide on"[W]hether thedrasticremedy ofdischarge is warrantedbased on this."Chetrick addedthat the arbitration hear-ing ended on an unfriendly basisbetween theUnion andthe Employer.Knowlton again asked about Delgado andChetrick toldhim that theUnion wouldattempt to con-tactDelgado andChetrickwould thennotifyKnowltonwhether Delgado was tobe included in the arbitrationaward.Chetrick thenleft the building,leaving Torres,Dominguez,and Rodriguez in conversation together.The testimony of Torres,DeSilva,and Marshak was,in substance,similar in nature to that givenby Chetrick.Both TorresandDeSilvatestified thatChetrick hadquestionedDominguezand Rodriguezas to the eventsthat preceded their discharges and Marshaktestified thathe had been in an adjacent room with his attorney andoverheardsome of whatwas said duringChetrick's con-versationwithDominguez.Torres statedthatDomin-guez had toldChetrick that he had beenasked to workovertime onMonday, 12 May 1986, but could not do so.However,Torresrecounted that Rodriguez had deniedbeing asked to work overtimethatMonday when Che-trick questionedhim about this.Torres statedthat the ar-bitrator was not told that Delgado had been absent fromwork on Monday, 12 May 1986.DeSilva related thatmost of the talking at the hearingwas done by "Mar-shak'slawyer" and Chetrick. DeSilva testified thatduring thehearing Torres "once in awhile...wouldlean over to Dominguez and say something to him," andthat"a couple of times[Torres] reached over andtouched [Rodriguez]and he said something to him ... .He was speaking Spanish."Torresadded that near theend of the hearing the arbitrator asked if Delgado shouldbe included in the award and Chetrick responded yes.Torres also asked Dominguez and Rodriguez at the con-clusion of the hearing,to tell Delgado if they saw him,to contact Torres at the Union.Knowlton's account of what happened at the arbitra-tionwas similarto Chetrick's except much less detailedand with less recall.Knowlton testified that he raised thequestion of the need for an interpreter because the griev-ants "were obviously Spanish speaking."Knowlton wastold by Chetrick that there was a person at the hearingwho was bilingual and who could translate if needed.The grievants themselves did not request an interpreter.Statements were made by the Company,its attorney, theUnion,and Chetrick,but Knowlton could not rememberif the grievants testifiedor ifMarshak answered ques-tions.The parties respective positions on the issue in-volved in the arbitration was conveyed to Knowlton bytheir attorneys.Knowlton related that,as told to him at the hearing,the grievants had agreed to work overtime with regardto an important refinishing job. They had failed to do soand had thereby jeopardized the job's delivery date. TheUnion agreed that this is what had occurred.The follow-ing day these employees took an extended lunch period,which additionally angered the Employer.The grievantshad gone to cash their paychecks and had a flat tirealong the way,resulting in their late return from lunch.These detailswere again not challengedby the Union.Knowlton stated that while he admitted the grievants at-tendance records into evidence,he paid little attention tothem in deciding the matter.AfterKnowlton was askedto and did read the discharge letter in evidence (G.C.Exh. 4) he was asked:Q. Sir, after you read the letter,if you had heardtestimony of the three grievants to the contrary ofwhat's in this letter might your decision in theaward have been different?A. If I believedtheir testimony possibly.Moreover, Knowlton characterized the conduct of thehearing as follows:Itwas informal. It was partly because perhaps I waslate. It did not follow some of the usual pattern inwhich the employer states its case and theunion an-swers. Because, A, there was not to many peoplethere. B, I had the impression that neither attorneyhad had too much experience with arbitration.28The account of what transpired at the aribitrationhearing as given by Dominguez and Rodriguez differedsubstantially from that given by the Respondent's wit-28 Knowlton is 78 years old and appeared to be frail in constitutionHe acknowledged that the hearing had been conducted by him in a "veryinformal manner."From Knowlton's testimony I received the impressionthat he felt deeply the realization that he had perhaps not exercised suffi-cient control of this arbitration hearing as was his usual practice. FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)nesses.Dominguez and Rodriguez testified that on theirrespective arrivals at the arbitration hearing, Chetrickhad not questioned them about the events leading up totheir discharge on 16 May 1986.29 Both Dominguez andTorres stated that they asked Torres to translate whatwas being said at the hearing30 and had requested theopportunity to testify regarding what had happened, butTorres failed to comply with these requests, although heinitially toldDominguez, "Let's see. If it's possible, we'llsee "31 Moreover, the tenor of their testimony appearedto imply some cooperation or collusion between the Em-ployer and the Union in this matter, to the detriment ofthese employees.32After the hearing they spoke toTorres and asked him why they had not been called aswitnesses to tell their story and why Torres had nottranslatedwhat went on during the hearing and Torresresponded that "[E]verything was finished and that ev-erything . . . had been said . . . why did we have to tes-tify?"Dominguez and Rodriguez also inquired regardingwhen the arbitrator's decision would be forthcoming andTorres said it would take "ten days to, two months."6.What happened thereafter 'By letter dated 2 October 1986, Knowlton asked Che-trick to `let me know what has been decided with re-spect to [Delgado's] inclusion in the case "33 Chetricktestified that he then contacted the Union by letter in-quiring about Delgado, and the Union's response byletterwas to the effect that they were trying to locatehim but were unsuccessful to date. Chetrick stated thathe then telephoned Knowlton but Knowlton was notthere and Chetrick told the arbitrator's secretary, Jose-phine, that the Union was still attempting to contact Del-gado but had been unable to do So.34 "Several days"=9 However, on cross-examination, after denying consistently that Che-trick had spoken to him at all at the arbitration hearing, Dominguez ad-mitted that "Through Torres a few words were spoken," mainly he toldChetrick and Torres that he wanted to testify at the hearing Dominguezthen testified that he had said nothing to Chetrick because he supposedthat Torres had told Chetrick the full story of their discharge'0 However, in an affidavit given to aBoardagent during the investi-gative stageof this proceeding, Rodriguezstated that,"The lawyersspokeinEnglishand Torres didn't translate for us I didn't ask him totranslatefor me" Rodriguez explained this inconsistencyas anincorrecttranslationof what he told the Board agent4'Dominguez testified that he, Delgado, and Rodriguez had made thesame requestto Torres when they met with him on 19 May 1986 at theUnion's officeOZ Dominguez testified that during the arbitration Marshak, Krupnick,and Chetrick left the roomand thenreturned subsequently and spoke tothe arbitratorHe also testified that after the hearing ended, Chetrick,Torres, and Krupmck had a conversation off to the side and when theyreturned they were laughing DeSilva testified that near the end of thearbitration hearing, the arbitrator and the two lawyers left the room for adiscussion among themselves Torres testified that at one point during thehearing Chetrick and the arbitrator stepped out of the roomss The letter specifies no time limit within which Chetnck was tonotify the arbitrator about Delgado's status in the matter Knowlton ac-knowledged that it may have been an error on his part not to set forthsucha date in his letter and before issuing his decision that included Del-gado14 Knowlton testified that he had received no reply from Chetrick re-garding his letter of 2 October 1986 and although Chetrick had told himsubsequently, after he had issued his decision, that Chetrick had spokento his secretary on the telephone soon after receipt of the letter and toldher the Union was continuing its search for Delgado, Knowlton's secre-tary did not recall such a telephone call from Chetrick59afterKnowlton had written to Chetrick regarding Del-gado, Knowlton issued his "Opinion and Award" in thearbitrationcase.Chetricksent acopy of the decision totheUnion and the Union forwarded copies to Domin-guez,Delgado, and Rodriguez.While Knowlton testified that he did not pay "toomuch attention" to the grievants' attendance records "inhis final analysis," the "Opinion and Award" is repletewith references to this The decision reads-All three of the- grievants were discharged on oraboutMay 15th for various problems arising fromtheir attendance records coupled with their depar-ture from work without notice after they hadagreed to work overtime to finish a particular job. .. . The time-record of each of the grievants indi-cates frequent absences and/or latenesses in report-ing.There had been discussion between the Em-ployer,Mr. Marshak, and each of the three men re-garding their attendance.The decision then relates what occurred on 12 and 13May 1986 (as discussed earlier) and concludesMr. Marshak had informed the Union of his difficul-tieswith all three of the grievants with respect totheir attendance on a number of occasions but these"warning letters" quite obviously did not- have thedesired effect In my opinion, there was sufficientcause for the discharge of each of the men,Moreover, there was much testimony and numerousexhibits introduced into evidence in the instant case re-garding the attendance records of Dominguez, Delgado,and Rodriguez and of other employees. In substance thisevidence shows that these employees did have latenessand absenteeism problems but so did some of the otheremployees, at least two of whom worked in the Employ-er's refinishing department,Osorto and Lofton. I alsonote that the testimony of Dominguez, Delgado, and Ro-driguez regarding their attendance was at times evasive,guarded, and inconsistent with other documentary evi-dence in the record, such as warning notices and theirtimecards.B. Analysis and Conclusions1.CredibilityThe resolution of some of the issues in this case re-quires a determination of the credibility of the respectivewitnesses.After carefully considering the record evi-dence, I have based my findings on my observation ofthe demeanor of the witnesses, the weight of the respec-tive evidence, established and admitted facts, inherentprobabilities,and reasonable inferences that may bedrawn from the record as a whole.35 I tend to credit theaccount of what occurred here, as given by the Re-spondent's witnesses, and the General Counsel's witness,Arbitrator Knowlton, although I noted some inconsisten-'S Northway Nursing Home,243 NLRB 544 (1979),Gold Standard En-terprises,234 NLRB 618 (1978),V & W Castings,231NLRB 912 (1977),Northridge Knitting Mills,223 NLRB.230 (1976) 60DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcies in their testimony as given, primarily in that of LuisTorres.However,on the whole their testimony wasgiven in a forthright manner,was generally corrobora-tive and consistent with each other, and most important-ly, apparently consistent with other uncontroverted evi-dence in the record and therefore most believable. Al-though I do not discredit all the testimony of the Gener-alCounsel'switnesses,yet I found that their testimony,especially that of Juan Dominguez,was at times guard-ed, defensive,and evasive,especially on cross-examina-tion,and contained inconsistencies with regard to otheruncontradicted evidence in the record.362.The Respondent's affirmative defensesa.Failure to state a cause of action regarding Delgadoand RodriguezThe Respondent alleges in its amended answer that theGeneral Counsel has failed to state a cause of action onbehalf of Julio Delgado and Rogelio Rodriguez,"inas-much as they have not been named as complaining par-ties in the complaint and have not charged the [Union]with committing any wrongful acts with respect to theUnion's representation of their rights and interests in thesubject arbitration which is that basis of the instant com-plaint."However,paragraphs 10 through 15 of the com-plaintclearly and specifically set forth "a cause ofaction"on behalf of Dominguez,Delgado,andRodriguezand allege wrongful acts and conduct by the Unionagainst all three in violation of Section 8(b)(1)(A) of theAct.97In view of the above I assume that the Respondentmeans that the General Counsel,in not naming Delgadoand Rodriguez in the title caption of the complaint there-by, failed to state a cause of action on their behalf. Asthe United States Court of Appeals for the Seventh Cir-36 A significant inconsistency was Dominguez'professed dental that hehad not been asked by Marshak to work overtime on Monday, 12 May1986. On direct examination he testified that he had never been asked byMarshak to work overtime for that Monday,but instead was requestedby Zapata to work overtime for the next day,Tuesday Then he testifiedon cross-examination that it was possible that on Tuesday he had apolo-gized to Marshak for not having worked overtime the previous day,Monday,and gave as his reason for his failure to do so, that he had an"emergency."Then on redirect examination,after some effort on the partof counselforthe General Counsel,he stated that no onehad everaskedhim to work overtime for Monday The question remains why Domin-guez would admit having apologized to Marshak for not working over-time on 12 Monday 1986 if he had not been asked to do so, unless he wasin actuality requested to work overtime that day.Moreover,the testimony of Dominguez, Delgado,and Rodriguez withregard to their incidence of lateness and absences was less than candid, tosay the least,and even less accurate regarding their receipt of oral andwrittenwarning noticesTheir timecards and other documentary evi-dence in the record did not substantiate or corroborate their testimonythereon.Additionally, their account of the time it took at each step of the wayconcerning the incident that occurred during their lunchtime on Tuesday,13May 1986, was less than believable and was fraught with evasiveness,their testimony was guarded and, in the case of Dominguez,was given ina somewhat defensive and at times hostile manner37Moreover,the charge filed herein alleges a failure and refusal by theUnion"to represent Juan Dominguez,Rogelto Rodriguez and Julio Del-gado,regarding their discharge by Office Furniture Service,Inc , for rea-sons that are arbitrary,invidious and capricious."cuit stated inAmericanNewspaper Publishers Assn. v.NLRB,193 F.2d 782, 800(7th Cir.1951):All that is requisite in a valid complaint before theBoard is that there be a plain statement of thethings claimed to constitute an unfair labor practicethat the Respondent may be put upon his defense.38Moreover,it is not uncommon and has been accepted bythe Board and the courts,that the title caption of aBoard complaint list only the name of the party filing thecharge,although allegations in the charge and thereafterthe complaint set forth the names of other aggrieved par-ties therein against whom unlawful acts and conduct hasallegedlybeen perpetrated,and for which remedialaction is sought.From all the foregoing,Ifind and conclude that theRespondent's "FirstAffirmativeDefense"iswithoutmerit and is rejected.b. Lack of jurisdictionThe Respondent asserts in its brief in elaboration ofthis,itssecond affirmative defense in its amendedanswer,that the "Board must meet volume standardswhich [the]Board has imposed upon itself as a minimumfor exercising jurisdiction"and therefore,because theGeneral Counsel has alleged in the complaint that duringthe past year, "the Employer derived gross revenuesfrom retail sales in excess of [$500,000]"99 and "pur-chased and caused to be transported and delivered to itsLong IslandCityplace of business,products,goods andmaterials valued in excess of[$50,000J,"40 the GeneralCounsel must meet both these standards in order that theBoard exercise its jurisdiction in this matter.The Re-spondent is mistaken in this assertion.The Board has determined that where a single-inte-grated enterprise is engaged in both retail and nonretailoperations,itwill assert jurisdiction where the employ-er's operations meet either the retail or nonretail stand-ard provided that either aspect is not "de minimis."4 tAccording to the record evidence the Employer derivedgross revenues during the past year of $4 million ofwhich $460,000 was derived from retail sales."De mini-mis"? No way! Since the Employer does a gross volumeof business exceeding $500,000, I find that it meets theBoard's retail jurisdictional standard,and this would besufficientfor theBoard to assert jurisdiction herein.42Moreover,the Employer purchased goods and materi-als from California and Canada in excess of $50,000during the past year, which were delivered to its LongIsland City,New York place of business. Thus the Em-ployermeets the Board's $50,000 direct inflow stand-98 Also seeCurtiss-Wright Corp.Y.NLRB,347 F.2d 61 (3d Cir 1965),inwhich the court stated,"The propriety of a pleading is today judgedby its effectiveness as a mechanism for giving an adverse party notice ofthe claim upon which relief is sought "39Carolina Supplies&Cement Co,122 NLRB 88 (1958)40 SiemonsMailing Service,122 NLRB 81 (1958)4tIndiana Bottled Gas Co,128 NLRB 1441 (1960),Man Products,128NLRB 546 (1960).42De Marco Concrete BlockCo., 221 NLRB 341 (1975)Also seeMaaco Auto Painting&Body Work,249 NLRB 1296 (1980). FURNITUREWORKERSLOCAL 76B (OFFICE FURNITURE)ard43 and it would assert jurisdiction on this basis. Itshould be noted that the Board would assert jurisdictionof this Employer under either jurisdictional standard not-withstanding the General Counsel'sallegations in thecomplaint, and I therefore find that the Respondent's"Second Affirmative Defense" is without merit.c. Statute of limitations-the 10(b) periodSection 10(b) of the Act provides-That no complaintshall issuebased upon any unfairlabor practice occurring more than six months priorto the filing of the charge with the Board and theservice of a copy thereof upon the personagainstwhom such charge is madeFiling with the Regional Director and service on the Re-spondent both must occur within the 6-month period inorder for the charge to be timely Section 10(b) is a stat-ute of limitations and isnot jurisdictionalin nature. It isan affirmativedefense that must be pleaded and, if nottimely raised,waived.44The Respondent has timelyraisedsuch a defense.The Respondent contendsin itsbrief that-Inasmuch as a copy of the charge in the instant pro-ceeding, allegedly filed by Dominguez on Novem-ber 19, 1986 was not served upon the Respondentby certified mail on November 20, 1986, the actionon behalf of Juan Dominguez is now time barred bythe six-month statute of limitations.The Respondent also contends,"[T]hat ithas, unques-tionably,been denied minimum procedural due process "I do not agree.Section 102.14 of theBoard'sRules and Regulationsprovides-Upon the filing of a charge, the charging party shallbe responsible for the timely and proper service of acopy thereof upon the person against whom such acharge is made. The regional director will, as amatterof course, cause a copy of such charge to beserved on the person against whom the charge ismade, but he shall not be deemed to assume suchresponsibility for such serviceAs indicated above, filing with the Regional Directorand service on the Respondent both must occur withinthe 6-month period in order for the charge to be timely.Filing occurs when the charge is actually received bythe RegionalDirector or other Boardagent.In contrast,service on the Respondent occurs when the charge isplaced in themails or ishand delivered 45 Moreover,4aAmerican Homes Systems,200 NLRB 1151 (1972),Siemons MailingService,supra44FederalManagementCo, 264 NLRB 107 (1982),McKesson DrugCo—257 NLRB 468 fn- I (1981),Penn Corp,239 NLRB 45 (1978) More-over,the burden of proving such an affirmative defense rests squarely onthe party raisingit, in this case the Respondent4 s See Board'sRules and RegulationsSecs 102 111 (b)(1) and 102 11261Section 102.111(a) of the Board's Rules and Regulationsprovides in part.Charges .may be served personally or by regis-tered or certifiedmail .and the return postoffice receipt.when registered or certified andmailed . . shall be proof of service of the sameThe Respondent denied receipt of a copy of thecharge filed with the Board in its amended answer tothis complaint allegation,at the hearing, and in its briefGeneral Counsel's Exhibit l(a-i) containsan affidavit ofservice of designated agent, Lillie Lampkin, which,-certi-fies that she served a copy of the charge on the Re-spondent by "postpaid certified mail" on 20 November1986.Moreover, this exhibit also contains a green returnreceipt card for certified mail which shows a deliverydate of "12/12/86" and which is addressed to the Re-spondent Significantly, the return receipt card is signedby a Ms. "Pietri" who is admittedly one of the Respond-ent's secretaries.Underthe Board'sRules and Regula-tions the above is sufficient to establish a prima facie caseas regards the allegation in the complaint that the Re-spondent was served with a copy of the charge filedwith the Board. The burden of proof now shifts to theRespondent to refute this Additionally, as regards thisissue as it impacts on the Respondent's 10(b) affirmativedefense, the Respondent has the burden of proving sucha defense.In its brief the Respondent "[directs the Court's atten-tion] to the fact that the green return receipt card doesnot have a stamp from the post office which is alwayspresent."However, return receipt cards do not alwayshave a post stamp thereon, as evidenced by other greenreturn receipt cards in evidence for certified mail regard-ing service of a copy of the complaint and notice ofhearing herein on Chetrick and Delgado, and service ofa copy of an order rescheduling the hearing on Che-trick.46 The Respondent also maintains that, "Moreover,it is quitedifficultto imagine that,a particular item sentby certifiedmail, return receipt requested,would besigned for some twenty-three to thirty days after it wasfirstsent" Yet the Respondent provides a possible expla-nation for this occurring in its own argument The evi-dence shows that during the period from 20 November1986 through 12 December 1986, the Respondent movedits union offices from Manhattan to Queens in the city ofNew York. The time lapse in delivery could well be ex-plained by the need of the U.S Post Office to transferthe certified letter from the Board containing the charge,from the old to the new office location post office fordeliveryAdditionally, asmentioned by the GeneralCounsel in her brief, the Respondent did not deny that itreceived some document by certified mail that is repre-sented by the return receipt card in question, but claimsthat there is no certainty that this card indicates that thedocument was the charge filed in this case Aside fromthe corresponding numbers on the return receipt cardand the covering letter mailed along with the charge in46 See G C Exhs l(a-i) Moreover, Chetrick did not deny receipt ofthese documents or that these return cards were deficient 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe same envelopeas isdone in the normal course of theBoard's Regional Office procedure, the Respondent of-fered no proof that this return receipt card representedsome other document served on it by the Board.The complaint alleges that the acts and conduct whichcomprise the unfair labor practices allegedly committedherein occurred on 10 September 1986. The charge wasfiledwith the Board on 19 November 1986 and a copyof the charge was sent to the Respondent by certifiedmail on 20 November 1986, both services occurring wellwithin the 6-month statute of limitations period. Incident-ly, actual delivery of the charge was accomplished on 12December 1986, also within the 10(b) period. In view ofthe above, I find that the Respondent has failed to sus-tainits burden of showing that Section 10(b) of the Actbars consideration of the charges hereinalleging unlaw-ful conducton itspart, or that its third affirmative de-fense has anymerit.47From all the foregoing, I find and conclude that theRespondent has failed tosustainits burden of establishingthe above affirmative defenses, that these affirmative de-fenses are without merit, and that the Respondent's re-quest to dismiss the complaint on such grounds is denied.3.The duty of fair representationSection 8(b)(1)(A) of the Act makes it an unfair laborpractice for a labor organization to "restrain or coerce"employees in the exercise of the rights guaranteed themin Section 7 of the Act, "Provided, that this paragraphshall not impair the right of a labor organization to pre-scribe its own rules with respect to the acquisition or re-tention of membership therein."48 Section 7 of the Actprotects the right of employees to engage in union orother concerted activities or to refrain from such activi-ties.The rights protected by Section 7, however,are lim-ited by the principle of exclusive representation set forthin Section 9(a) of the Act.49 Inview of the restraints im-posed on individual employee rights by the principle ofexclusive representation, the Courts and the Board haveimposed on labor organizations a reciprocal obligation ofthe Act to fully and fairly represent all the employees.5097 As to theRespondent's assertion that it was denied"minimum pro-cedural due process," this assertion must fail in view of the above, andbecause the Respondent was served a copy of the complaint advising itof the"things claimed to constitute an unfair labor practice that the Re-spondent may be put upon his defense "AmericanNewspaper PublishersAssn,supra.Moreover,as evidenced by the record,the Respondent wasfully aware of the unfair labor practices alleged against it, appeared at thehearing apparently fully prepared to defend against these allegations, andat no time during the hearing offered any proof that would establish thatithad been denied its due-process rights.48 The purpose of and policy behind Sec 8(b)(I)(A), as set forth inSec 10(b) of theAct, is "to protect the rights of individual employees intheir relations with labor organizations "99 Sec9(a) of the Act provides.Representatives designated or selected for the purposes of collectivebargaining by the majority of the employees in a unit appropriate forsuch purposes,shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective bargaining in re-spect to rates of pay,wages,hours of employment, or other condi.tions of employmentSeeEmporium Capwell Co. v. NLRB,420 U S. 50. 61-70 (1975),NLRB Y.Tanner Motor Livery,419 F 2d 216,218-221(9th Cir 1969).SO Steele v Louisville A Nashville Railroad Co,323 U S 192 (1944).NLRB aPostalWorkersSiLouis.Missouri Local,618 F 2d 1249 (8th Cir.As the Supreme Court of the United Statesstated inVaca Y.Sipes, 386 U.S. 171, 177, 190 (1967):It is now well established that, as the exclusive bar-gaining representative of the employees . . . theUnion [has] a statutory duty fairly to represent allof those employees, "and that this duty" includes astatutory obligation to serve the interests of allmembers without hostility or discrimination towardany, to exercise its discretion with complete goodfaith and honesty, and to avoid aribitrary conduct.A breach of the statutory duty of fair represen-tation occurs only when a union's conduct toward atrary, discriminatory or in bad faith.61A labor organization that fails to live up to this obliga-tion unjustifiably restrains employees in the exercise oftheirSection 7 rights and thereby violates Section8(b)(1)(A) of the Act.52 The duty of fair representationgives employees a correlative right under Section 7 to berepresentedwithout arbitrary, irrelevant, or invidiousdiscrimination by their exclusive representative. 53 More-over, it is also clear that the duty of fair representationextends to the investigation and representation of a griev-ance.54 At the same time, however, the Board and theCourts have recognized that unions must necessarily beallowed a "wide range of reasonableness" in servicingtheir constituencies,65 i.e.,processing grievances, but inthe exercise of that discretion, a union must act in "goodfaith,with honesty of purpose, and free fromreliance onimpermissible consideration."56Accordingly,a union1980);Teamsters Local 315 (Rhoded Jamieson),217 NLRB 616 (1975),enfd545 F.2d 1173 (9th Cir. 1976)Si Also seeFord MotorCaY.Huffman,345 U.S. 330(1953),WallaceCorp. Y.NLRB,323 US 248 (1944); H.H. RobertsonCo,263 NLRB1344 (1982)SS In its landmark decision inMiranda Fuel Co,140 NLRB181 (1962),the Board held at 185Viewing these mentioned obligations of a statutory representative inthe contextof the "right"guaranteed employees by Section 7 of theAct "to bargain collectively through representatives of their ownchoosing"we are of the opinion that section 7 thus gives employeesthe right to be free from unfair or irrelevant or invidious treatmentby their exclusive bargaining agent in matters affecting Their employ-ment. This right of employees is a statutory limitation on statutorybargaining representatives,and we conclude that Section8(b)(IXA)of the Act accordingly prohibits labor organizations,when acting ina statutory representative capacity,from taking action against anyemployee upon considerations or classifications which are irrelevant,invidious,or unfairAlthoughMirandawas reversed in 326F 2d 172 (2d Or. 1973), theSecond Circuit rejectingthe Board's premises that a violation of the dutyof fair representation constituted an unfair labor practice,theUnitedStates Supreme Court approved the doctrine inVaca Y.Sipes,supra SeeU.S.Postal Service,240 NLRB1198 (1979), enfd in pertinent part 618F 2d 1249 (8th Cir. 1980);Laborers Local 300 (Memorial Park),235NLRB 334 (1978)." Vaca Y. Sipes,supra at177-178,181-183;KlingY.NLRB,503 F.2d1044 (9th Cir. 1975);Griffin P. Auto Workers,469 F.2d 181 (4th Cir1972).54 Hines Y.Anchor Motor Freight,424 U.S. 554(1976).ssHines Y.AnchorMotor Freight,supra,Ryan Y. New York NewspaperPrinting Pressmen's Local 2 (N. Y. Times Ca),590 F 2d 451 (2d Cir 1979);Carpenters Local 415 (Cincinnati Fixtures),226 NLRB 1032 (1976)56P.P.G. Industries,229 NLRB 713 (1977) FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)does not violate the duty of fair representation where itrefuses to process a grievance pursuant to a reasonableinterpretation of the collective-bargaining agreement57and/or a good-faith evaluation regarding the merits ofthe complaint.58 However, the Supreme Court inVaca v.Sipesexplicitly held that a union will breach its duty offair representationwhen it has "arbitrarily ignored ameritorious grievance or processed it in a perfunctoryfashion."59Once a union undertakes to present an employee'sgrievance, the obligation to represent him fully and fairlyincludes the duty to act as an advocate for the griev-ant.60Moreover, as the Board stated inTeamsters Local355 (Monarch Foods),229 NLRB 1319, 1321 (1977), enfd.597 F.2d 388 (4th Cir. 1979),However,the issue here is not whether the Re-spondent discharged its obligations with maximumskill and adeptness,but whether,in undertaking itsefforts,itdealt fairly.The duty offair representa-tion does not require that every possible option beexercised or that a grievant's case be advocated in aperfect manner.Thus a union is not liable under the duty of fair represen-tation for mere negligence,poor judgment,ineptitude,forgetfulness, or inadvertence.61The Board as well as a majority of the courts haveheld that a union can violate its duty of fair representa-tion absent any evidence of bad faith if it is shown thatthe union acted in aperfunctory or arbitrarymanner.6254 SteelworkersLocal 7748 (Eaton Corp),246 NLRB 12 (1979),PPGIndustries,supra,Carpenters Local 415 (Cincinnati Fixtures),supra58CommunicationWorkers Local 3217 (SouthernBell),243 NLRB 85(1979)58Hines vAnchorMotor Freight,supra,SteelworkersLocal 15167(Memphis Stairs),258 NLRB 484 (1981), enf denied692 F 2d 1052 (7thCar 1982) Cf ServiceEmployees Local579(BeverlyManor),229 NLRB692 (1977),inwhich the Boardfound thatthe union's grievance investi-gationwasperfunctory and arbitrary,and SanFranciscoWeb PressmenLocal (San Francisco Newspaper),249 NLRB88 (1980),inwhich theBoard held that the investigationwas reasonable60Hotel&RestaurantEmployees Local 64 (HLJ Management),278NRLB773 fn 3 (1986),Teamsters Local 705 (Associated Transport),209NLRB 292 (1974)SiPlumbersLocal 195 (Stone & Webster),240 NLRB 504 (1979),Labor-ers (ManganaroMasonry),230 NLRB 640 (1977),King Soopers, Inc, 222NLRB 1011 (1976),San FranciscoWeb Pressmen Local 4 (San FranciscoNewspaper),supra,Teamsters Local 692 (Great Western),209 NLRB 446(1974),Operating Engineers Local 18 (Ohio Pipe),144 NLRB 1365 (1963)InServiceEmployeesLocal 579(BeverlyManor),supra, the Board found aviolation of the union'sduty of fairrepresentation when the union failedto conduct any investigation of the asserted reasonfor a dischargee2 SeeService Employees Local579(BeverlyManor),supra,P.P.G In-dustries,supra,P & L Cedar Products,224 NLRB 244 (1976),NewportNewsShipbuilding& Dry Dock Co,236 NLRB 1470 (1978),TeamstersLocal 315 (Rhodes & Jamieson),217NLRB 616 (1975),Steelworkers(Inter-Royal Corp),223 NLRB 1184 (1976),Figueroa de ArroyoyoYSindi-catode Trabajadores Packinghouse,425 F 2d 281 (1st Car 1970), certdenied400 U S 877 (1970),Holodnak v Avco Corp,514 F 2d 285 (2d Car1975), cert denied 423 U S 892 (1975),Ryan v New York NewspaperPrinting,590 F 2d 451 (2d Car 1979),Griffin v Auto Workers,469 F 2d181 (4th Car 1972),Milstead v Teamsters Local 957,580 F 2d 232 (6thCir 1978),Ruzika v.General Motors Corp,523 F 2d 306 (6th Car 1975),certdenied104 S Ct 424 (1976),Miller vGateway Transportation Co ,616 F 2d 272 (7th Cir 1980),Kesner vNLRB,532 F 2d 272 (7th Cir1976), cert denied429 U S 983 (1976)63As the United States Court of Appeals for the FourthCircuit explainedinGriffinv.AutoWorkers,469 F.2d181, 183 (1972):Without any hostile motive of discrimination and incomplete good faith, a union may neverthelesspursue a course of action or inaction that is so un-reasonable and arbitrary as to constitute a violationof the duty of fair representation. A union mayrefuse to process a grievance or handle the griev-ance in a particular manner for a multitude of rea-sons, but it may not do so without reason, merely atthe whim of someone exercising union authority.But, as the Board stated inTeamsters Local692(GreatWestern),209 NLRB 446, 448(1974):.. . it is clear that negligent action or nonaction ofa union by itself will not be considered to be arbi-trary,irrelevant,invidious,or unfair so as to consti-tute a breach of the duty of fair representation vio-lative of the Act.Something more is required.[Em-phasis added.]And, inMiller v.Gateway TransportationCo.,616 F.2d272 (7th Cir.1980), the Seventh Circuit Court, citingGriffinstated:We note also that the duty of fair representation isof special importance when a grievance for wrong-fuldischarge is involved.As the Fourth Circuitsaid,"A union must especially avoid capricious andarbitrary behavior in the handling of a grievancebased on a discharge-the industrial equivalent ofcapital punishment."Griffin v.,AutoWorkers,469F.2d 191(4th Cir. 1970).The complaint alleges that the Respondent representedJuan Dominguez, Julio Delgado, and Rogelio Rodriguezin a grossly negligent manner at their arbitration by,inter alia,engagingin the following conduct:(a) failing to give proper notice of said arbitrationto employee Delgado so that he could participate inhis defense,(b) proceeding with the arbitration on behalf ofDelgado and failing to respond to the Arbitrator'sinquiry as to whether or not he should rule uponDelgado's discharge notwithstanding Respondent'sknowledge that Delgado had not received notice ofthe arbitration;(c)Failing to conduct a complete investigationand to conduct a complete defense with respect toallof the Employer's stated bases for the dischargeof the three named employees;(d) failing to provide an interpreter and/or totranslate for the named discharged employees, whodid not speak English or understand English; and(e) failing to present as witnesses any of the dis-stances which resulted in their discharges, notwith-standing that they were the only witnesses compe-tent to testify to said events and circumstances. 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel alleges in her brief that:[I]n the instant case,not only did Respondent failto conduct any investigation,but also failed to actas advocate for the three employees once it was atthe arbitration. . . .In the instant case Respondenteither conducted no investigation,or ifitdid con-duct one it only got the employer's version.63Therefore,the only meeting which the three em-ployees had with the Respondent which appearedto have thelook of an investigation was the onewhich took place on May 19 when the three em-ployees met with Torres at his office. . . .In viewof the fact that Respondent chose to completelyignore the versionof thefactswhich was presentedby the three employees,and to accept the uncorro-borated version of the Employer,although therewere questions of credibility,theMay 19 meetingwas tantamount to no investigation at all.I do not agree.The credited evidence shows that on 13 May 1986afterDominguez,Delgado, and Rodriguez returned latefrom lunch,Marshak asked Zapata and DeSilva to findout the reason for their late return.On questioning theseemployees it was disclosed that they had returned latebecause of a flat tire experienced while driving to a res-taurant to buy lunch.It should be remembered that De-Silva is the Union's shop steward and presumably at theshop to protect the interests and rights of union memberemployees under the collective-bargaining agreement,and I find nothing in the record to counter this.Torresand DeSilva met with Marshak on 13 May 1986, afterDeSilva had apprised him of the Employer's intent todischarge the three employees,and they sought tochange the Employer'smind about firing them.84More-over,DeSilva had previously attempted to save theirjobs on 13 May 1986 when he reported to Marshak whatthe employeeshad told himand Zapata was the reasonfor their late return, and DeSilva asked Marshak not tofire them.65 On 19 May 1986,Dominguez,Delgado, andRodriguez met with Torres at the Union's office and re-peated their account of what had occurred the previousweek leading up to their discharges.Soon thereafter, Torres contacted the Union's attor-ney,Chetrick,and explained the circumstances of thedischarges of Dominguez,Delgado,and Rodriguez. Che-es The General Counsel questions the validity of the testimony ofTorres and DeSilva that they met with the three employees on Fnday,13May 1986, and advised them that they might be fired and also "gottheir version of what happened on May 13," as unsupported by the factssinceDeSilva later that day,after giving them their discharge letters,told them to take the letters to the Union and speakto Torres However,it is not implausible that DeSilva,even after he and Torres met with theemployees earlier that day, would tell them to take the letters to Torresin order to have the Union process their grievances to arbitration, asTorres in DeSilva'spresence had advised Marshak and the employeesthat the Union intended to do.64 InCommunicationsWorkers Local3217 (SouthernBell),243 NLRB85 (1979), the Board noted that the union had sought to have the disci-pline imposed on the employee(suspension)lifted or reduced and consid-ered this as part of the evidence that the union's efforts on behalf of theemployee"rose above a perfunctory and arbitrary treatment of the em-ployee'smatter"Also seeTeamstersLocal355(Monarch Foods),supra.65 Ibid.trick then contactedDeSilva and got his account ofwhat happened.Next Chetrick met with Torres at Che-trick's office toreview the discharges in the context ofthe collective-bargaining agreement and to decide whatthe Union's course of action would be. Inview of theadmittedly poor lateness and absenteeismrecords ofthese three employees and mentioned in theEmployer'sdischarge letter,Chetricksuggestedthat the Union'sstrategy at the arbitrationbe to oppose any attempt bythe Employer to relyon their poor attendance records asjustificationfor itsdischargeof the threeemployees asbeing immaterial,on the grounds that the Respondent'sfailure to grieve their prior incidents of lateness and/orabsences,in effect,amounted to a "satisfactory adjust-ment" thereof withinthe meaningof thegrievances andarbitration clauseof the collective-bargaining agreementbetween theEmployerand the Union.Therefore theUnion would maintain at the arbitration hearing that theonly issue presentedtherein forresolutionwas whetherthe incidents involving overtimeworkon 12 May 1986,and the employees late return from lunchon 13 May1986,warrantedand merited the extreme discipline ofdischarge.66Additionally,credited evidence shows thatjust priorto the openingof thearbitration hearing on 10 Septem-ber 1986,Chetrick metwith Dominguez and then Rodri-guez that morningand,with Torresinterpreting, ob-tained their accountof whathad occurredthe week of12May 1986 leadingup totheir beingfiredon 16 May1986. He also asked them about their attendance records.Thus, except forDelgado,whoserenditionof what hadoccurredcouldreasonablybe presumed to be the sameas that given by Dominguez and Rodriguez, and whodid not appear at the hearing,the Union had obtainedthe storiesof all thepersons who were involved in orprivy tothe events leading to the firingof thethree em-ployeesand who couldbe considered as potential wit-nesses at the arbitration hearing in the Union's behalf.Under thecircumstances present here,Icannot findthatthe Unionfailed to conduct"any investigation .. .or ifitdid conduct one it only got the employer's ver-sion."Given DeSilva's accountof what heobserved andheard of the conversation between Marshak,Zapata, Do-minguez,Delgado, and Rodriguez on 13 May 1986before theemployeesleft for lunch,and his account ofwhat transpiredafter theemployees returned late fromlunch,67 and havingheard Torresand DeSilva repeat66 Under the circumstances present in this case,Ido not find Che-trick's strategy as to how hewould proceedat the arbitration to be soarbitrary or unreasonable as to constitute gross negligence.84 As indicated earlier,DeSilva was the Union's shop steward and pre-sumably"on the Union's side"in the arbitration proceedingMoreover,the GeneralCounsel offeredno supportable evidence,nor do I find anypreponderanceof evidenceshowing that the Union was antagonistic to-wards these employees prior to and at the arbitration hearing,or that itwas motivated by the employees'exercise of any protected concerted ac-tivity,or that there was any personal hostility on the part of union offi-cials towards them SeeAuto Workers Local 417 (Falcon Industries),245NLRB 527 (1979);BuffaloNewspaper Guild Local 26 (Buffalo Courier),220 NLRB 79 (1975),ElectronicWorkers Local 485 (AutomotivePlatingCorp),170 NLRB 1234 (1968) FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)65what these employees had told them had happened re-garding their discharges, the Union and Chetrick couldreasonably conclude as to what had actually occurred,notwithstanding any discrepancies in the employees' ac-count thereof or any change in their stories subsequently.Ido find that the General Counsel has failed to sustainits burden of showing that the Respondent's investigationof the three grievants' matter in this case was perfuncto-ry orcareless.68With regard to the allegation in the complaint that theRespondent failed to present as witnesses any of the dis-charged employees to testify as to the circumstances thatresulted in their discharges "notwithstanding that theywere the only witnesses competent to testify to saidevents and circumstances," I do not agree that this con-stituted "gross negligence" or "arbitrariness." As statedby the Board inTeamsters Local 542 IBT (Golden HillHospital),223 NLRB 533 (1976):In presenting the case to the arbitrator, the attorneysupplied by the Union at all times represents theunion as well as the grievants. It is for the attorneyto determine what evidence is to be presented insupport of the claim that the employer has violatedthe contract. A grievant has no special right to dic-tatewhat arguments are to be made or what testi-mony is to be sought.The arbitration was conducted in a "very informal"manner asacknowledged by Knowlton, the arbitrator.69Marshak and the Respondent's attorney presented theEmployer's side of what occurred in the form of un-sworn statements as testimony. Although Chetrick didask questions of Marshak regarding his assertions, therewas not the give and take of direct and cross-examina-tion under oath. The Union presented its version of what11San FranciscoWeb Pressmen Local 4 (San Francisco Newspaper),supra,Plumbers Local 195 (Stone & Webster),240 NLRB 504 (1979) Con-trast,ServiceEmployees Local 579 (Beverly Manor),supra, cited in theGeneral Counsel's bnefThe General Counsel in her brief also points to the fact that the Re-spondent did not request and inspect the timecards and/or work historyof all the Employer's employees or to compare the three discharged em-ployees' lateness records with those of other employees whoselatenesseswere equal to or greater in number,as evidence of the Respondent's "ar-bitrary" and grossly negligent handling and processing of the grievancesof the three discharged employees Again I do not agree While it mightbe anticipated that the Employer would submit the attendance records ofDominguez,Delgado, and Rodriguez at the arbitration hearing to bolsterits justification for discharging these employees,and it may be arguedthat in the interest of thorough preparation for the arbitration hearing thebetter course of action might have been to counter this with the similarlypoor or worse attendance records of other employees especially in therefinishing department,thismight well constitute hindsightChetnck'sstrategy and presentation of the grievants'case at the arbitration wasbased on a reasonable determination thattheyhad been dischargedmainly because of what occurred on 12 and 13 May 1986, the failure ofDominguez and Rodriguez to work overtime that Monday, and all threeemployees late return from lunch on Tuesday His apparently spirited at-tempts to preclude the Employer from offering evidence at that hearingof their attendance records, as being irrelevant and immaterial,was con-sistent therewithWhile another lawyer might have proceeded somewhatdifferently in the arbitration matter, this does not mean that Chetrick'shandling of it, as he did, constituted gross negligence,or was "arbitrary"in nature89Without intending any criticism,the arbitrator is the person chargedwith the proper course and conduct of an arbitration hearing,procedural-ly.happened similarly, with Chetrick making its main pres-entation in the form of a comprehensive statement in de-fense of the grievants. Thereafter, although not too clearin the instant record, the Respondent's attorney askedquestions of both Torres and DeSilva. This was in truthand fact a "very informal" arbitration hearing.Moreover, although Dominguez and Rodriguez werepresumably the most knowledgeable witnesses to theevents that transpired, having been participants therein,DeSilva also had first-hand knowledge of what had hap-pened and, additionally, Torres possessed material andrelevant information as to what had transpired by virtueof his investigation of the grievances of these employees.Importantly, because DeSilva's account of what he heardand observed was significantly contrary in part to thegrievants' story of what occurred on 12 and 13 May1986, Chetrick's decision not to call Dominguez and Ro-driguez as witnesses at the arbitration does not appear tobe so "arbitrary" and grossly negligent as to constitute aperfunctory treatment of the conduct of their grievanceIdo not find this to constitute a violation of the Re-spondent's duty of fair representation and therefore vio-lative of the Act.7 °The complaint also alleges that the Respondent failed"to provide an interpreter and/or to translate for thenamed discharged employees, who did not speak Englishor understand English." The question of an interpreterwas raised by the arbitrator at the hearing However, Ibelieve that this was brought up in the context of theneed for an interpreter in the event Dominguez orRodriguez were to be called as witnesses or to givestatements.Chetrick told Knowlton that Torres was bi-lingual and could act as an interpreter if need be. Che-trick's decision not to have them make statements negat-ed this. As to Torres' failing to advise Dominguez andRodriguez concerning what was being said, because thehearing was being conducted in English, there is sometestimony in the record that Torres did on occasion"lean over" and speak to Dominguez in Spanish. Howev-er,Torres' testimony concerning this was inconsistentand unclear,71 and I believe actually that he said little tothem by way of translating what was being said in Eng-lish at the arbitration.72 My own observation of Domin-guez and Rodriguez during the instant hearing was thatthey do understand some English, enough to be general-ly aware of what goes on around them, but insufficient70 Chetnck also offeredas explanation,for not calling Dominguez andRodriguez as witnessesor to havethem make statements at the arbitra-tion hearing, that this would haveopened "a Pandora's box" of testimonyinvolvingtheirlatenesses and/or absences that he did not wantto happenand thatwould be contraryto his "trial plan" thereinThatsomeone elsewould have proceeded differentlyin the presentation of a gnevant's caseis noreason for findingthat an attorney'sownhandlingthereofwas "ar-bitrary" or "perfunctory "71 In his swornstatement given to a Board agent,Torresdenied thatDominguez had asked him to translate what was occurring at the arbitra-tion hearing, althoughhe did testifyherein that both Dominguez and Ro-driguezhad done soI didnot believe Torres inthis instance72 However,a detailed interpretationof whatwas going on during thecourse ofthe actual proceedings,while TorresDominguez and Rodri-guez werein thehearing room,mightwell havecaused some disruptionof thehearing,annoyance to the otherparties there, or possiblyconflictwith Torres' absorptionand attention regarding what was going on Intruththis is conjectureon my part asan aside only 66DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDto providecomprehension of the technicalities and nu-ances present in an administrative proceeding or werethey to be required to testify therein.This is not to saythat perhaps Torres should have attempted to translate inbrief in general terms what was being said and/or occur-ring at the time.Be that as it may, I do not find thisomission on the part of the Union to rise to the level of"grossly negligent" behavioror to constitute such unrea-sonable or arbitrary conduct as to be violative of the Re-spondent's duty of fair representation.From all the foregoing,Ifind and conclude that theGeneral Counsel has failedto meet herburden of estab-lishing that the Respondent breached its duty of fair rep-resentation regarding Juan Dominguez and Rogelio Ro-driguez by its "arbitrary"and/or perfunctory processingof their grievances.Itherefore recommend that the8(b)(1)(A)allegationsin the complaintregarding them bedismissed.7 3The complaint alleges, in addition to the Respondent'sfailure to conduct a complete investigation and a com-plete defense,etc., regarding Dominguez, Delgado, andRodriguez,as hereinbefore discussed,that the Respond-ent also breached its duty of fair representation by failingto give proper notice of the arbitration hearing to Del-gado, by proceeding with the arbitration on his behalf al-though he was not present at the hearing,and by failingto respond to the arbitrator's inquiry whether Delgadoshould be included in any award notwithstanding that itknew that Delgado had not received notice of the arbi-tration date and place of hearing.The record evidence shows that the Respondent sentDelgado written notice of the date,time,and place ofthe arbitration hearing but it was returned to the Unionwith the notation that Delgado was "Not Known" at theaddress indicated on the envelope enclosing the letter.The Respondent had addressed this letter to the addressthatDelgado had given it for receipt of mail, but hadfailed to include his apartment number.74Moreover, theRespondent attempted to contact him by telephone sev-eral times at his sister'sapartment,because Delgado hasno phone of his own,but to no avail because no one an-swered the telephone.ThustheRespondent did makereasonable efforts to contact Delgado to apprise him ofthe arbitration hearing.7579San FranciscoWeb Pressmen Local 4 (San Francisco Newspaper),supra;Plumbers Local 195 (Stone & Webster),supra,Teamsters Local355(Monarch Foods),supra;Teamsters Local 542 (Golden Hill Hospital),supra.Contrast,ServiceEmployees Local 579 (Beverly Manor),supra;P & LCedar Products,supra.Moreover, the GeneralCounsel's additional reli-ance onTeamstersLocal 705 (Associated Transport),209NLRB 292(1974), in support of her contentions appears misplaced.The Board in As-sociatedTransportfound that a union violated its duty of fair representa-tion because its representative openly stated at the hearing that he be-lieved that the grievance had no meal I do not find analogous to thisstatement,under the circumstances present in this case, and as alleged bythe General Counsel, that by failing to conduct any investigation,by fail-ing to call the grievants as witnesses, and by failing to provide "anytranslator for them at the arbitration,"the Respondent,"in effect, toldthe arbitrator that the grievance of these three employees had no merit."74 There isno evidence in the record to explain why a letter correctlyaddressed to someone was undeliverable because the apartment numberwas not included therein.Many explanations suggest themselves but noneare supported herein78 Although it was the obligation of the Union to advise Delgado ofthe arbitration,Ihave wondered why Dominguez and/or Rodriguez didThe more troublesomefact, however,is the failure ofthe Respondent,through its attorney,Chetrick,or repre-sentative,Torres,to apprise the arbitratorthatDelgadohad not received notice of the arbitration hearing, ac-countingfor hisfailure to appear at the hearing.Torreswas awareof the returnedundelivered notice letter andthe unanswered telephone calls and Chetrick testifiedthat it was on 10 September 1986, the day of the hearing,that he firstlearned thatDelgado had not receivednotice of the arbitration.Instead,Chetrick told Arbitra-tor KnowltonthatDelgado was not present,that he didnot know wherehe was, and that he agreed to proceedwith the arbitration hearing without his presence becauseDelgado's story was "exactly the same"as the othergrievants,Dominguez and Rodriguez,who were there.AlthoughKnowlton testified that the Union had in-formed him that all three grievants had been givennotice of the hearing,his recollection of what occurredat the arbitration seemed at times unclear and he admit-tedly did notrecall fully regarding what had transpiredtherein.However,Chetrick didindicate to Knowltonthat the Unionwouldseek to contact Delgado and findout if "[Delgado]wantsto be a partyto this arbitrationand be bound."7 sAdditionallybothersome is the Respondent's failure toadvise the arbitrator that Delgado had been absent fromwork on Monday, 12 May 1986,when Dominguez andRodriguez wereasked by theEmployer towork over-time.In view of Knowlton's testimony that his awardmight have been differentif heheard testimony "con-trary to what's in this[dismissal]letter,"this piece of in-formation might well have had a mitigating effect on thearbitrator's decision regarding Delgado."As set forthearlier, a union breaches its statutory dutyof fairrepresentation when its conduct toward a memberof thecollective-bargaining unit is arbitrary,discrimina-tory,or in bad faith-78Thereseems to be no contentionin this case nor does the evidence support a finding thatthe Respondent acted in bad faith or outof hostility to-wardsDelgado, or asfound before,towards Dominguezand Rodriguez.However, the Respondent'sduty of fairrepresentation also encompasses an obligation to dealfairlywithemployees in taking certain actions or refrain-ing therefrom.79Therefore,the key question in this in-siance iswhetherthe Respondent has engaged in "arbi-traryconduct"regarding Delgado.As both the courtsand the Board have held, for union action or nonactionto be consideredarbitraryand, therefore,a breach of theduty of fairrepresentation in violation of Sectionnot contact Delgado about the hearing,especially in view of the admittedfact that all three were close friends and Dominguez called Rodriguez onthe morning of the arbitration to make sure he was going to be present.This suggests the possibility that they too would have trouble contactinghim as the Union had experienced.Be that as it may, the responsibility ofadvising the grievants of the date,time, and place of the arbitraton hear-ing remained with the Respondent.18 1 am aware that under these circumstances Chetrick's remarks couldbe construed as being somewhat misleading to the arbitrator at the time" This would appear to be more than mere conjecture because the ar-bitrator's award upheld the validity of Delgado's discharge on the merits.78TeamstersLocal 355 (Monarch Foods),supra,Carpenters Local 1104(Law Ca),215 NLRB537 (1974).7 ° TeamstersLocal 355(MonarchFoods),supra. FURNITURE WORKERS LOCAL 76B (OFFICE FURNITURE)8(b)(1)(A) of the Act, "something more than mere negli-gence is required."80 "Mere negligence" standing alone,does not constitute arbitrary conduct.81 And as previous-ly set forth, the issue is not whether the Respondent dis-charged its obligations with maximum skill and adept-ness;butwhether in undertaking its efforts, it dealtfairly.The duty of fair representation does not requirethat every possible option be exercised or that a griev-ant's case be advocated in a perfectmanner.82Therefore,whether I consider that the Respondenthandled Delgado's grievance at the arbitration hearing inan inept manner,or used poor judgment therein, or wasnegligent,or exhibited a "lack of sensitivity" in its han-dling of thematter,Ido not believe that its conduct wasso "arbitrary" or egregious as to warrant a finding thatthe Union failed in its duty to fairly represent Delgado,nor has the General Counsel sustained its burden ofprovingso.83Moreover, a review of the entire recordfails to disclose circumstances that constitute the "some-thing more than mere negligence" necessary to convertthe negligent act or omission on the Respondent's partinto a violation of the Act.As the Board stated inOffice Employees Local 2,268NLRB 1353 (1984):Exactly whenconduct constitutes"something morethan mere negligence"isnot susceptible to precisedefinition.Thisis so because, as notedabove, thetotality ofcircumstances in each case must be exam-ined and evaluated.The BoardinOfficeEmployees Local 2then reviewedvarious cases where the requisite "something more" or"arbitrariness"was present.In each of these cases theBoard found the "something more" in a union's hostilitytoward the grieving employee,84 or a willful deceptionof the employee,85 or a conflict between a union officialBoTeamstersLocal 692 (Great Westeri),supra81 Ibid81TeamstersLocal 355 (Monarch Foods),supra83 Id at in 7384 pacific Coast Utilities Service,238 NLRB 599 (1978)85 AutoWorkers Local 417 (Falcon Industries),245 NLRB 527 (1979)Also seeGroves-Granite,229 NLRB 56 (1977), in which the union dispar-67and the employee,86 or a union attempted to cause anemployee to forfeit his senority rights on a groundlessbasis and in contravention of the collective-bargainingagreement.8 7In this context and with the facts present in this case, Ifail to find the circumstances that would constitute the"something more than mere negligence" necessary toconvert the Respondent's acts oromissionsinto a viola-tion of Section 8(b)(1)(A) of the Act.88 Accordingly, Irecommend the dismissal of the 8(b)(1)(A) allegations inthe complaint regarding Julio Delgado.Based on all the foregoing, I recommend that the com-plaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent, Amalgamated Industrial Union,Local 76B and its Divisions, Local 92-Local 76 (Local76B Division) of the United Furniture Workers of Amer-ica,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.2.Office Furniture Service, Inc. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.3.The Respondent has not violated the Act as alleged.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed89ORDERThe complaintis dismissed in its entirety.aged the employee,harbored personal hostility,and willfully deceivedthe employees Also seeTeamstersLocal 814 (Beth Israel Medical),281NLRB 1130 (1986)86ElectricalWorkers Local 485 (Automotive Plating),170 NLRB 1234(1968)8'Miranda Fuel Co,140 NLRB 181 (1962),enf denied326 F 2d 172(2d Cir 1963)66Office EmployeesLocal 2,supra81, If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses